DOCUMENTS UNDER SEAL
                       Case 5:20-cr-00101-VKD Document 3 Filed 03/03/20 Page 1 4of 1
                                                            TOTAL TIME (m ins):
M AGISTRATE JUDGE                          DEPUTY CLERK                            REPORTER/FTR
M INUTE ORDER                           P. Cromwell                                1:48-1:52
MAGISTRATE JUDGE                           DATE                                    NEW CASE          CASE NUMBER
Virginia K. DeMarchi                       March 3, 2020                                          20-cr-00101-VKD
                                                     APPEARANCES
DEFENDANT                                  AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                   PD.     RET.
Andrew James Watt                                  N        P       Alan Lagod                           APPT.
U.S. ATTORNEY                              INTERPRETER                            FIN. AFFT            COUNSEL APPT'D
Jimmy Doan                                                                        SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR            PARTIAL PAYMENT
                            J. Kinder                               APPT'D COUNSEL              OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                         STATUS
      2 minutes                                                                                            TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT              BOND HEARING            IA REV PROB. or         OTHER
                               2 minutes                                           or S/R
       DETENTION HRG              ID / REMOV HRG           CHANGE PLEA             PROB. REVOC.            ATTY APPT
                                                                                                           HEARING
                                                    INITIAL APPEARANCE
        ADVISED                ADVISED                     NAME AS CHARGED           TRUE NAME:
        OF RIGHTS              OF CHARGES                  IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON              READING W AIVED             W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                SUBSTANCE
                                                        RELEASE
      RELEASED            ISSUED                    AMT OF SECURITY         SPECIAL NOTES              PASSPORT
      ON O/R              APPEARANCE BOND           $                                                  SURRENDERED
                                                                                                       DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL                DETAINED         RELEASED         DETENTION HEARING          REMANDED
      FOR              SERVICES                                                  AND FORMAL FINDINGS        TO CUSTODY
      DETENTION        REPORT                                                    W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
   CONSENT                     NOT GUILTY                  GUILTY                   GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                 CHANGE OF PLEA              PLEA AGREEMENT           OTHER:
   REPORT ORDERED                                          FILED
                                                       CONTINUANCE
TO:                               ATTY APPT               BOND                    STATUS RE:
March 25, 2020                    HEARING                 HEARING                 CONSENT                TRIAL SET

AT:                               SUBMIT FINAN.             PRELIMINARY           CHANGE OF              STATUS
                                  AFFIDAVIT                 HEARING               PLEA
1:30 pm                                                     _____________
BEFORE HON.                       DETENTION                 ARRAIGNMENT            MOTIONS               JUDGMENT &
                                  HEARING                                                                SENTENCING
Virginia K. DeMarchi
       TIME W AIVED               TIME EXCLUDABLE           IDENTITY /            PRETRIAL               PROB/SUP REV.
                                  UNDER 18 § USC            REMOVAL               CONFERENCE             HEARING
                                  3161                      HEARING
                                                 ADDITIONAL PROCEEDINGS




                                                                                       DOCUMENT NUMBER:
